DETAILED ACTION
	This office action is in response to the amendment filed on November 25, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a voltage regulator comprises: 
a control stage comprising an error amplifier and a transimpedance amplifier (TIA), the TIA coupled between an output of the error amplifier and the gate terminal of the transistor while the error amplifier is coupled between the output of the voltage regulator and the TIA; a sense capacitor having first and second terminals, the first terminal coupled to the output of the voltage regulator; and a current amplifier having an input coupled to the second terminal of the sense capacitor and an output coupled to the TIA of the control stage. 
Dependent claims 2-13 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Regarding independent claim 24, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a voltage regulator comprises: 
a control loop, including an error amplifier and a transimpedance amplifier (TIA) configured to adjust an output voltage provided the voltage regulator; 
Dependent claims 25-30 are considered to be allowable by virtue of their dependencies on independent claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838